Citation Nr: 0731018	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  06-04 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a cerebrovascular 
accident, claimed as stroke, secondary to diabetes mellitus, 
type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1967 to July 
1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDING OF FACT

Resolving all doubt in the veteran's favor, a cerebrovascular 
accident, claimed as stroke, is proximately due to or the 
result of the service-connected diabetes mellitus, type II. 


CONCLUSION OF LAW

A cerebrovascular accident, claimed as stroke, was caused or 
aggravated by the service-connected diabetes mellitus, type 
II.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
See also 38 C.F.R. § 3.159.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  

The Board has considered this legislation with regard to the 
matter on appeal but finds that, given the favorable action 
taken below, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In addition, service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted where disability is 
proximately due to or the result of an already service-
connected disability.  38 C.F.R. § 3.310.  Compensation is 
payable when service-connected disability has aggravated a 
non-service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

Service medical records do not document any complaints, 
treatment, findings, or diagnoses of cerebrovascular accident 
or stroke.  Post-service, the veteran was first diagnosed 
with diabetes mellitus, type II, in 1999.  The evidence of 
record indicates that he has suffered strokes or 
cerebrovascular accidents on at least three occasions, in 
February 1997 and in February and March of 2005.

In January 2006, Richard L. Fawcett, M.D., the veteran's 
treating physician for many years, opined that the 
appellant's cerebrovascular accident was caused primarily by 
his diabetes mellitus.  Dr. Fawcett explained that while the 
veteran has had some blood pressure problems, these have been 
well-controlled by medication, and that it seems logical to 
ascribe the etiology of the appellant's vascular disease and 
strokes to complications from diabetes mellitus.  Dr. Fawcett 
reiterated the point he had made in a previous letter, dated 
in May 2005, that the exacerbation of plaque deposits and 
carotid stenosis resulted from the veteran's diabetes 
mellitus.

In September 2005, the veteran was afforded two VA 
examinations of his claimed condition, one by a neurologist, 
the other supervised by an endocrinologist.  The VA 
endocrinologist opined that the veteran's cerebrovascular 
accident was not related to diabetes mellitus, type II, but 
rather to his hypertension; hypertension was not secondary to 
diabetes mellitus, type II; hypertension likewise neither 
exacerbated nor was exacerbated by diabetes mellitus, type 
II; and diabetes mellitus, type II, in turn had not 
exacerbated residuals of the veteran's cerebrovascular 
accident.  She stated these opinions in an addendum dated 
several days after the actual endocrinologic examination of 
the veteran in September 2005, which had been conducted by a 
Physician's Assistant.  

However, a VA neurologist who examined the veteran in 
September 2005 concluded that the veteran's diabetes was his 
major risk factor for stroke and therefore could be 
considered more likely than not the proximate cause of the 
strokes he has had.

The Board accords substantial probative value to the opinions 
of Dr. Fawcett and the September 2005 examining neurologist.  
Dr. Fawcett not only addressed the issue of service 
connection in a non-conclusory manner; he, moreover, had had 
the veteran under his care in the normal course of treatment 
for a period of years that the records in evidence suggest 
dates back to 1996.  As to the September 2005 VA examining 
neurologist, he gave his positive nexus opinion in the course 
of personally examining the veteran.  The VA endocrinologist, 
as noted above, appears to have drafted her September 2005 
negative nexus opinion several days after the veteran was 
examined.  In any event, the Board finds no basis for 
according this opinion more weight than the other opinions.

Hence, the evidence, both positive and negative, is at least 
in equipoise.  Under such circumstances, and resolving all 
doubt in the veteran's favor, he is entitled to service 
connection for a cerebrovascular accident, claimed as stroke, 
secondary to diabetes mellitus, type II.  38 C.F.R. §§ 3.102, 
3.310.  Accordingly, the claim is granted.


ORDER

Service connection for cerebrovascular accident, claimed as 
stroke, secondary to diabetes mellitus, type II, is granted.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


